Citation Nr: 0005083	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-00 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.  He died in October 1994; the appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision by the New York, New York RO that denied 
service connection for the cause of the veteran's death.


REMAND

When the appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in January 1996, she requested a hearing 
before the Board.  She indicated that she wanted a hearing 
before the Board at the RO.

Upon review of the file in February 2000, the Board sought 
clarification of the appellant's desire for a hearing.  The 
appellant responded to the Board's inquiry that same month, 
confirming that she did indeed desire a hearing before a 
member of the Board.  She specified the RO as the location 
for the hearing.  Since the Board may not proceed until the 
appellant is afforded the opportunity for such a hearing, 
38 U.S.C.A. § 7107(b), the case must be REMANDED back to the 
RO for the following action:

Arrangements should be made for the 
appellant to appear at a personal hearing 
at the RO before a traveling member of 
the Board.  

After providing the appellant with an opportunity to appear 
at a hearing before a member of the Board, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



